The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 7-8 have been canceled by the applicant.  Claims 1-6 and 9-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Hai et al., CN 103412574 A teaches a job management device of an unmanned helicopter. The job management device is applied to a ground control system of the unmanned helicopter. The operating method of the device includes the following steps: (A) a plan job area of the unmanned helicopter is generated according to a coordinate parameter input by an operator before the unmanned helicopter works, (B) flying data of the unmanned helicopter are received, and a job route of the unmanned helicopter is output from a preset job area of the unmanned helicopter according to the flying data, (C) an area covered by the job route of the unmanned helicopter, where the unmanned helicopter has worked, is calculated and output according to the preset job width and the job route of the unmanned helicopter, and (D) the plan job area and the area where the unmanned helicopter has worked are compared, and an non-work area of the unmanned helicopter is marked in the plan job area of the unmanned helicopter. By means of the technical scheme, the finished and unfinished job areas of the unmanned helicopter can be clearly displayed, and therefore service quality of a service provider can be displayed to operators.
Regarding independent claim 1, Hai taken either independently or in combination with the prior art of record fails to teach or render obvious converting, by the processor, the 2D flight path to a 3D flight path; and controlling by the processor, the aircraft to conduct a flight mission following the 3D 
Regarding independent claim 19, Hai taken either independently or in combination with the prior art of record fails to teach or render obvious convert the 2D flight path to a 3D flight path; and control the aircraft to conduct a flight mission following the 3D flight path and conduct an operation over a plurality of flight sections of the 3D representation of the surface in conjunction with the other claim limitations.  
Regarding independent claim 20, Hai taken either independently or in combination with the prior art of record fails to teach or render obvious convert the 2D flight path to a 3D flight path; and control the aircraft to conduct a flight mission following the 3D flight path, and conduct an operation over a plurality of flight sections of the 3D representation of the surface in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668